UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-07168) Hennessy Funds Trust (Exact name of registrant as specified in charter) 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Address of principal executive offices) (Zip code) Neil J. Hennessy 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-966-4354 Date of fiscal year end: October 31 Date of reporting period: June 30, 2010 Item 1. Proxy Voting Record. Hennessy Cornerstone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker 99 cents only stores 9/16/2009 65440 K106 NDN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat Ind reg a/cing firm 3. Shareholder prop: improve board independence. Hennessy Cornerstone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Isle of Capri Casinos 10/6/2009 ISLE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Approve the adoption of 2009 l/t incentive plan 3. Rat appt. Ernst & Young Hennessy Cornerstone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Lancaster Colony 11/16/2009 LANC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Deloitte & Touche Hennessy Cornerstone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Cantel Medical Corp 12/17/2009 CMN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Apprvl of amend. To co. 2006 equity incentive 3. Rat Ernst & Young Hennessy Cornerstone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker United Natural Foods 1/13/010 UNFI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat KPMG Hennssy Cornerstone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Rock-Tenn Comp. 1/29/2010 RKT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Young Hennssy Cornerstone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker J & J Snack Foods 2/8/2010 JJSF Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer Hennssy Cornerstone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Tetra Tech Incorp. 2/25/2010 TTEK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Priceaterhousecoopers Hennssy Cornerstone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Cubic Corporation 2/23/2010 CUB Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst &Young 3. Other matters Hennssy Cornerstone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Bway Holding Co. 2/22/2010 BWY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2.Rat Deloitte & Touche Hennssy Cornerstone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Stifel Financial Corp. 4/13/2010 SF Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Prop 2010 exe incentiveplan 3. Rat Ernst & Youngs Hennessy Cornersone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Goodrich Corp. 4/20/2010 GT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Young 3. Approve an amendment of the sr. exec. Magmnt incentive plan. Hennessy Cornersone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Coca-Cola Enterprise 4/23/2010 COKE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. An amendment to the 2007 incentive plan 3. Rat Ernst & Young 4. Shareholder: to request shareowner approval of certain severance agreements Hennessy Cornersone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Calavo Growers Inc. 4/21/2010 CVGW Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Young Hennessy Cornersone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker First Horizon Natl. 4/20/2010 FHN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Approv of an amendment charter 3. Approv of amendments to equity comp 4. Approvl of adv prop on exe. Comp 5. Rat KPMG Hennessy Cornersone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Sturm, Ruger & Co. 4/28/2010 RGR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat McGladrey & Pullen Hennessy Cornersone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Rehabcare Group 5/4/2010 RHB Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat KPMG 3. Approve 2006 Equity incent plan Hennessy Cornersone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker P.F. Chang's China 4/22/2010 PFCB Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat KPMG 3. Apprvl of adjournment of meeting to solicit additional proxies. Hennessy Cornersone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Marten Transport 5/4/2010 MRTN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Confirm KPMG Hennessy Cornersone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker USA Mobility, Inc. 5/12/2010 USMO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Grant Thomton Hennessy Cornersone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Global Cash Access 4/29/2010 GCA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Deloitte & Touche Hennessy Cornersone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Force Protection, Inc. 5/7/2010 FRPT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Grant Thornton Hennessy Cornersone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Lincoln Educational 4/30/2010 LINC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Deloitte & Touche Hennessy Cornersone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker SXC Health Solutions 5/12/2010 SXCI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Appt. auditors Hennessy Cornersone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Coca-Cola Bottling 5/11/2010 COKE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat PricewaterhouseCoopers Hennessy Cornersone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Cott Corporation 5/4/2010 COT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat PricewaterHousecoopers 3. passa resol. Approv 2010 equity incentive plan Hennessy Cornersone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Texas Roadhouse, Inc. 5/20/2010 TXRH Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat KPMG Hennessy Cornersone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker National Presto 5/18/2010 NPK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat BDO Seidman 3. Approval of incentive comp plan Hennessy Cornersone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Michael Baker Corp 5/26/2010 BKR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Approval of employee stk purchase plan 3. Approval of l/t incentive plan 4. Rat Deloitte & Touche Hennessy Cornersone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Carter's Incorp. 5/13/2010 CRI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Pricewaterhouse Coopers Hennessy Cornerstone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker World Fuel Services 5/25/2010 INT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat PricewaterhouseCoopers Hennessy Cornerstone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Spartan Motors Inc. 5/19/2010 SPAR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat BDO Seidman Hennessy Cornerstone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Peet's Coffee & Tea 5/18/2010 PEET Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Approval of 2010 equity incentive plan 3. Rat Deloitte & Touche Hennessy Cornerstone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Encore Capital 6/16/2010 ECPG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat BDO Seidman Hennessy Cornerstone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Evercore Partners 6/8/2010 EVR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Deloitte & Touche Hennessy Cornerstone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Dollar Thrifty Auto. 6/10/2010 DTG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Deloitte & Touche 3. Approval of the mangment objectives for performance based awards. Hennessy Cornerstone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Steven Madden 5/28/2010 SHOO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Eisner LLP Hennessy Cornerstone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Kirlands Incorp. 6/7/2010 KRK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Young Hennessy Cornerstone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Apac Customer Serv. 6/15/2010 APAC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Youngs Hennessy Cornerstone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Bway Holding Co. 6/8/2010 BWY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Adopt the agreement and plan of merger Issuer 2. Approve adjournment of the special meeting. Hennessy Cornerstone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker The Pep Boys 6/17/2010 PBY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer/shareholder 2. Rat appt ind reg pub a/c firm 3. Apprvl of amendment and restatement of 2009 stk incentive plan 4. Shareholder prop: the vote req. to amend our bylaws. Hennessy Cornerstone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Jos A. Bank Clothiers 6/17/2010 PBY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer/shareholder Hennessy Cornerstone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker NCI, Incorporated 6/9/2010 NCIT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer/shareholder 2. Rat Ernst & Young Hennessy Cornerstone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Bio-Reference Lab 7/22/2010 BRLI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer/shareholder 2. In their discreion, on all other matters as shall properly come before the meeting. Hennessy Cornerstone Growth II Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker HHGregg, Inc. 8/3/2010 HGG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer 2. Rat BOD 2007 Equity Incentive plan 3. Rat KPMG Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Merck & Co. 8/7/2009 MRK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. To approve the agreement and Issuer plan of merger with Schering Plough. Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Forest Laboratories 8/10/2009 FRX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Approval exe comp philosophy 3. Rat BDO Seidman Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Precision Castparts 8/11/2099 740189 105 PCP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat ind reg pub a/c ing firm Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker PSS World Med. 8/20/2009 PCP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Approve the mended 2006 incentive plan. 3. Rat KPMG 4. Vote on such other business. Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Noble Corporation 10/29/2009 H583 3N103 NE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Amendment and restatement of 1991 stk option/restricted stk plan. Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Coach Incorp. 11/5/2009 COH Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Reapprove tock incentive plan 3. A vote on a stockholder prop. Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Western Digital 11/11/2009 WDC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Amendment of 2004 perf incentive 3. Rat KPMG Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker 11/11/2009 WDC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Ensco International 12/22/2009 ESV Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Apprvl of prop to adopt the plan Issuer merger and reorg. 2. Apprvl of adjournment of special meeting to a later date. Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Rockwell Collings 2/9/2010 COL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Selection of Deloitte & Touche 3. Apprvl of 2006 l/t incentive plan 4. re the shareowner proposal. Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Emerson Electric 2/2/2010 EMR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Re-apprvl of perf measures in annual incentive plan 3. Rat KPMG Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Debury Resources 3/9/2010 DNR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Prop. of merger Issuer 2. Prop to adjourn Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Baker Hughes 3/19/2010 BHI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations Props: Issuer issuance of common stk approve 2002 Director & Officer l/t incentive plan approve 2002 Empl. l/t incentive plan to adjourn the special meeting Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker United Technologies 4/14/2010 UTX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Appt. of Pricewaterhousecoopers 3. Shareholder prop: Adv. Vote on executive comp Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Goodrich Corp. 4/20/2010 GT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Young 3. Approve an amendment of the sr. exec. Magmnt incentive plan. Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Schlumberger Ltd. 4/7/2010 SLB Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Prop to adopt and approve fincls/div. 3. Prop. To apporve 2010 stk inc. plan 4. Prop approve discounted stk purchase plan. 5. Approve ind. Reg. pub. a/c firm. Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Internl. Busi.Mach 4/27/2010 IBM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat. Appt. of ind. Reg publ a/c firm Shareholder: 3. on executive omp annual incent payout 4. on cumulative voting 5. on new threshold for calling special meetings 6. on advisory vote on exe. Comp. Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Honeywell Intl. 4/26/2010 HON Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Apprvl of ind. a/co 3. amend. Cert. of incorp. 4. Advisory vote on exe. Comp Shareholder: 5. action by written consent 6. Ind. Chairman 7. Human rights-dev./adopt policies Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Texas Instruments 4/15/2010 TXN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Young Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Cooper Indust. 4/27/2010 G24 140 108 CBE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. To consider irish statutory accounts and the related reports of the directors 3. Appoint Ernst & Young 4. Authorize any subsidiary to make market purhases of co. shares. 5. Authorize the reissue price range of treasury shares. Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker The Boeing Co. 4/26/2010 BA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Deloitte & Touche Shareholder prop: 3. ethical criteria for military contracts 4. Advisory vote on named executive officer comp. 5. Chge ownership threshold to call special meetings 6. Independent chairman. 7. Report on political contributions. Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Eli Lilly and Co 4/19/2010 LLY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat Ernst & Young 3. Approve to provide for annual election of all directors 4. Approve to eliminate all supermajority voting provisions Shareholder prop: to call special shareholders meetings on prohibiting CEO's from serving on the comp committee on rat of executive comp re executive to hold equity awards into retirement. Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Goodrich Corp 4/20/2010 GR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat Ernst & Young 3. Approve restatement of sr. exe. Mgmnt incent. Plan. Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Baker Hughes Inc. 4/22/2010 BHI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat Deloitte & Touche 3. Requre our corp sec. to call special meetings following a re from the holders of 25% of stock Shareholder prop: re majority vote standard for director elections. Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Marathon Oil 4/28/2010 MRO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat PricewaterhouseCoopers Shareholder prop: amend by-laws to loer the threshold for stkhodrs to call special meeting. to adopt a policy for rat. And approval of exe. Comp policies/practices. Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Lockheed Martin 4/22/2010 LMT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat Ernst & Young 3. Stkhlder prop: report on space-based weapons program Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker General Dynamics 5/5/2010 GD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Selection of ind auditors 3. Sharehldre prop: re to weapons in space Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Avon Products 5/6/2010 AVP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat ind. Reg pub a/c firm 3. Approval of 2010 stk incentive plan Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Fluor Corporation 5/6/2010 FLR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat Ernst & Young 3. Shareholder prop: recommending BOD adopt a policy that the chariman be an ind director. Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Dish Network 5/3/2010 DISH Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat KPMG Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Hess Corporation 5/5/2010 HES Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat Ernst & Young 3. Apprvl of l/t incentive plan 4. Shareholder prop: to provide a report on political spending and policies. Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Cummins Inc. 5/11/2010 CMI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Pitney Bowes 5/10/2010 PBI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat ind a/cs for 2010 3. Restated cert of inc.and by-laws 4. Consideraion of stkholder prop Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Itt Corporation 5/1/2010 ITT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat Deloitte & Touche Shareholder prop: re the co. provide a comprehensive report of the co. military sales to foreign govt. to allow shareowners to call special shareowner meetings. Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Nucor Corp. 5/13/2010 NUE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat PricewaterhouseCoopers 3. Approve amendments to cert of inc. 4. Approve stk otion and award plan Shareholder prop: re majority vote report on political spending Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker The McGraw-Hill 4/28/2010 MHP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Vote to amend restate certs.of inc. 3.To amend and eliminate supermajority voting for the followig actions: merger or consolidation sale, lease, exchange o other dispostion of all or substantially all of co. assets outside the ordinary course of business plan for the exchange of shares authorizaiton of dissolution 4. Amend restated cert of inc. to eliminate the "Fair Price" provision 5. to approve 2002 stk incentive plan 6. Rat Ernst & Young Shareholder prop: re special shareholder meetings re shareholder action by written consent Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Cameron Internl. 5/12/2010 CAM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat ind. Reg public a/cs Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Consol Energy 5/4/2010 CNX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat Ernst & Young Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker The Gap, Incorp. 5/18/2010 GPS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Deloitte & Touche 3. Apprvl of amend./restatement of exe mgmnt incentive comp award. Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Halliburton Co. 5/19/2010 HAL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat selction of auditors Sharehldr prop: on human rights policy on political contributions on executive comp policies on special shareowener meetings 3. Such other business as may properly come before the meeting or any adjournment thereof. Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker 3M Company 5/11/2010 MMM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat PriceswaterhouseCoopers 3. Approve 2008 l/t incentive plan Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker EOG Resources 4/28/2010 EOG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholders 2. Rat Deloitte & Touche Approve and amendment of: 2008 omnibus equity comp plan employee stock pur plan executive officer annual bonus plan Shareholder prop: concerning hydraulic fracturing concerning pot-employment stock ownership requirements for executive officers concerning accelerated vesting of executive officer stock awards Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Conoco Phillips 5/12/2010 COP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2.Rat Ernst & Young Shareholder prop: board risk management oversight greenhouse gas reduction oil sands drilling Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Ensco PLC 5/25/2010 P91 726 010 ESV Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat KPMG 3. Reapprove 2005 cash incentive plan Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Occidental Petroleum 5/7/2010 OXY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat KPMG 3. reapproval of perf goals under incentive plan 4. advisory vote approving exe comp philosophy and practice Shareholder Prop: elimination of comp over $500M per yr. separate chairman and CEO roles call special meeting so stockholders report on assessment of host country laws director election by majority stkhldrs vote report on increasing inherent security of chemical facilities policy on accelerated vesting in event of change in control. Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker McGraw-Hill Co. 4/28/2010 MHP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Amend the rested Cert of Inc. 3. Amend Rested certificate to eliminate supermajority voting for merger/acquistions,sale lease,e xhge, exhange of shs, authorization of sissolution 4. Amend the restated cert. of inc. eliminate the "fair price" provision 5. Approve the amended and rested 2002 stk incentive plan 6. Rat Ernst & Young Shareholer prop: re special shareholder meetngs re sharehodler action by written consent Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Merck & Corp. 5/25/2010 MRK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat ind reg pub a/c firm 3. Prop to adopt the 2010 incentive stk plan 4. Prop to adot the 2010 non-employee Directors stk opion plan. Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Omnicom Group 5/25/2010 OMG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat KPMG 3. Prop to approve the amendment to 2007 incentive award plan to authorize additional shs for issuance 4. Prop to approve amend bylaws to chge the voting standard for the election of directors in uncontested elections from plurality standard to a majority standard. Shareholder prop: reimbursement of expenss incurrd bya shareholder in a coeste election ofdirectos re death benfit payments re supemajority vote provisions Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Exxon Mobil Corp 5/26/2010 XOM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat ind auditors Shareholder props: special shareholder meetings incorporate in North Dakota adv vote on exe comp amendment of EEO policy policy on water wetlands restoration policy report on canadian oil sands report on natural gas production report on energy tech Greenhouse gas emissions goals planning assuptions Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Chevron Corporation 5/26/2010 CVX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat ind reg pub a/c firm 3. Reduce the percentage of shockholdings required for stockholder to call for special meetings Shareholder prop: appmtn of ind director w/enviornmental expertise holding equity based comp through retirement disclosure of payments to host governments guidelines for country selection financial risks from climate change human rights committee Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Diamond Offshore 5/24/2010 DO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Deloitte & Touche 3. Transact such other business… Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Denbury Resrouces 5/19/2010 DNR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Prop increase number of shs 3. Prop to reapprove the perf measures under our 2004 omnibus stk and incentive plan 4. Prop to increase the section 162(m) based cap on the cash portion of perf awards. 5. Rat Pricewaterhousecoopers Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker The TJX Companies 6/2/2010 TJX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat PricewaterhouseCoopers 3. Adv. Vote on exe. Comp Hennessy Large Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Best Buy Inc. 6/24/2010 BBY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Deloitte & Touche 3. In their discretion, the proxy agenst are authorized to vote upon such other business Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Schering-Plough 8/7/2009 SGP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Approve agreement and plan of issuer merger with Merck. 2. Approve any adjornment of special meeting. Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Conagra Foods 9/25/2009 CAG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Approve the 2009 stock plan 3. Approve executive incentive plan 4. Rat the appt of ind auditor Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker The Mosaic Co. 10/8/2009 MOS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Approval of omnibus stock / incentive plan 3. Rat KPMG 4. Other business Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker The Procter & Gamble 10/13/2009 PG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer/shareholder 2. Rat pub a/c firm 3. Amend code of regulations 4. Approve stk and incentive plan Shareholder prop: cumulative voting advisory vote on exe comp Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Microsoft Corp. 11/19/2009 MSFT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer/shareholder 2. Rat Deloitte & Touche 3. Approve amended articles of inc 4. Advisory vote on exe. Comp Shareholder prop: adoption of healthcare reform principles disclosure of charitable contirubtions Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Bank of America 2/23/2010 BAC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Prop to adopt increase of com. Stk issuer 2. Pro to approve adjournment of special meeting. Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker The Walt Disney Co 3/10/2010 DIS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer/shareholder 2. Rat PricewaterhouseCoopers 3. Approve: Amendment o 2005 skt inc. plan Amendment to the co cert of inc. Amendment to bylaws Amendment to racking stk provisions Amendment classified oard transition provisions Shareholder: advisory vote on executive comp ex-gay non discriminationpolicy. Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Applied Materials 3/9/2010 AMAT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Rat KPMG Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Hewlett Packard 3/17/2010 HPQ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Rat pub a/c firm for 2010 Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Kellogg Company 4/23/2010 K Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer/shareholder 2. Rat PricewaterhouseCooopers 3. Shareholder prop. To adot simple majority vote. Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Schlumberger Ltd. 4/7/2010 SLB Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Prop to adopt and approve fincls/div. 3. Prop. To apporve 2010 stk inc. plan 4. Prop approve discounted stk purchase plan. 5. Approve ind. Reg. pub. a/c firm. Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker U. S. Bancorp 4/20/2010 USB Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Young 3. Approval of 2007stk incentive plan 4. Advisory vote to approve exe. com program. Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Bank of America 4/28/2010 BAC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer Props: 2. rat the reg ind. Publ a/c firm 3. to adopt increase the number of shs 4. An advisory vote approving exe comp. 5. To approve an amend. To 2003 key associate stock plan. Shareholders: 6. disclosure of govt. employment 7. non-deductible pay 8. special stkhlder meetings 9. advisory vote on exe comp 10. Succession planning. 11. Derivatives trading 12. recoup incentive comp. Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker MDU Resources Grp 4/27/2010 MDU Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Repeal of article 12th 3. Repeal of article 15th 4. Repeal of section © of article 13th 5. Rat Deloitte & Touche 6. Stkhlder prop: requeting a report on coal combustion waste. Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Citigroup Incorp. 4/20/2010 C Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder Props: 2. Rat KPMG 3. approv 2009 stk incentive plan. 4. approve TARP repayment shs 5. approve 2009 exe. Compensation 6. Ratify the tax benefits Preservation Plan. 7. Approve the reverse stk split extension. Stkholder props: 8. re political non-partisanship 9. requesting a report on political contribuitons. 10. requesting a report on collateral for OTC derivatives trades. 11. requesting that skhldrs holding 10% or above have the rihgt to call special meetings. 12. requesting that executive officers retain 75% of the shs acquired through comp plans for two years following termination of employment. 13. requesting reimbursement of expenses incurred by a stockholder in contested election of directors. Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Cigna Corporation 4/28/2010 CI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat PricewaterhouseCoopers 3. Apprvl of l/t incentive plan 4. Apprvl of directors equity plan. Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker General Dynamics 5/5/2010 GD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Selection of ind auditors 3. Sharehldre prop: re to weapons in space Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Digital Realty Trust 4/27/2010 DLR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat KPMG Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Wells Fargo 4/27/2010 WFC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Approve a non-binding adv. Resolution re comp 3. Approve increase of co. authorized shs of stock 4. Rat KPMG Shareholder prop: re an advi vote on exe./director comp re a policy to require an ind. Chairman re a report on charitale contributions re a report on political contributions Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Amer. Tel & Tel 4/30/2010 T Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/ shareholder 2. Rat ind auditors Stkholdr prop: Cumulative voting Pension credit policy Advisory vote on comp Special stkholdr meetings Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker CME Group Inc. 5/5/2010 P90 229 010 CME Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Young Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker United State Steel 4/27/2010 X Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issue 2. Appt. PricewaterhouseCoopers 3. Apprvl of 2005 stk incentive plan 4. Apprvl of 2010 annual incentive comp. plan Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Valero Energy 4/29/2010 VLO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/ shareholder 2. Rat KPMG 3. Reapprove 2005 omnibus stk incentive plan 4. Resol. To rat 2009 comp of executive officers listed in proxy Shareholder prop: impact of Valeros operation on rainforest sustainability disclosure of political contributions/trad associations stock retention by executives Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Capital One Fincl. 4/29/2010 COF Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/ shareholder 2. Rat Ernst & Young 3. Adv. Arrprvl of exe comp. Shareholder prop: re senior exe. Stk retention requirements re board declassification Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker The Travelers Co. 5/4/2010 TRV Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat KPMG Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Simon Property Grp 5/6/2010 SPG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Verizon Communications 5/6/2010 SPG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat Ernst & Young 3. Adv. Vote re to exe comp Shareholder prop: prohibit granting stk options Gender identity non-discrimination policy Perf stk unit perf threshold right to call a special meeting adopt and disclose succession planning policy approval ofbenefits paid after death exe. Stk retention requirements Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Pepsico, Inc. 5/5/2010 PEP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Apprvl ind reg pub. a/c 3. Apprvl l/t incentive plan Shareholder prop: charitable contributions report right to call special shareholders meetings public policy report Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Apache Corp. 5/6/2010 03 411105 APA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Young Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Metlife Inc. 4/1/2710 MET Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Deloitte & Touche 3. Shareholder prop: cumulative voting Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Illinois ToolWorks 5/7/2010 ITW Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat. Deloitte & Touche Shareholder prop: re reports on political contributions and expenditures Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Amgen Incorp. 5/12/2010 AMGN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat Ernst & Young Shareholder prop: shareholder action by written consent equity retention policy Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker General Electric 4/28/2010 GE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat KPMG Shareholder props: cumulative voting special shareowner meetings ind. Board chairman pay disparity key board committees advisory vote on exe comp. Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Pfizer Incorporated 4/22/2010 PFE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Prop rat. KPMG 3. Advisory vote on exe comp 4. Approval of by-law amendment to reduce percentage of shs req for shareholders to call special meetings. Shareholder prop: re stock options Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker The Lubrizol Corp 4/27/2010 LZ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Conf. appt. Deloitte & Touche 3. Apprv of 2010 stk incentive plan Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker American Electric Pwr. 4/27/2010 AEP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Approve amendments to l/t incentive plan 3. Rat Deloitte & Touche Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Starwood Hotels/Resort 5/13/2010 HOT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Young 3. Reapprove annual incentive plan for certain executives. Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Union Pacific Corp 5/6/2010 UNP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Appt Deloitte & Touche Shareholder prop: re ind chairman re supermajority voting Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker The Goldman Sachs 5/7/2010 GS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat PricewaterhouseCoopers 3. Advisory vote on exe comp matters 4. Apprvl of amendments to restate cert. of inc. to eliminate supermajority voe 5. Apprvl to permit holders of 25% of our outstanding shares of common stock to call special meetings Shareholder prop: re cumulative voting re collateral in OTC derivatives trading re separate chair & CEO re a report on political contributions re on global warming science re a report on pay disparity re exe comp and l/t performance Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker International Paper 5/10/2010 IP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Deloitte & Touche 3. Amend art I of the co by-laws re special shareowners meetings. Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Pacific Gas & Elec 5/12/2010 PGE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat ind reg pub a/c firm 3. adv vote on exe comp 4. amendments to 2006 l/t incentive plan 5. Ind. Board chairman 6. Limits for directors involved w/bankruptcy 7. political contributions Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Dr Pepper Snapple 5/20/2010 DPS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat. Deloitte & Touche Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Pactiv Corporation 5/14/2010 PTV Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Amer Elec Pwr 4/27/2010 AEP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Apprv amendments to l/t incentive plan. 3. Rat Deloitte & Touche Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker The Gap, Incorp. 5/18/2010 GPS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Deloitte & Touche 3. Apprvl of amend./restatement of exe mgmnt incentive comp award. Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Anadarko Pet. 5/18/2010 APC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat KPMG Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Baxter Internatl 5/4/2010 BAX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat ind. Reg. pub. a/c firm Shareholder prop: realting to simple majority voting Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Questar Corp. 5/18/2010 STR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat KPMG 3. Amend articles of inc. majority voting uncontested director elections 4. Porp to amend and restate l/t stk incentive plan 5. Prop perf. Metrics and amendments to annual mgmnt inctive plan II Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker General Electric 4/28/2010 GE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat KPMG Shareholder prop: cumulative voting special shareowner meetings indpendent board Chairman pay disparity key board committees advisory vote on exe comp Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Conoco Phillips 5/12/2010 COP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2.Rat Ernst & Young Shareholder prop: board risk management oversight greenhouse gas reduction oil sands drilling Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Time Warner 5/21/2010 TWX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat apptmnt of ind auditors 3. Approve 2010 stk incentive plan 4 Approve by-laws that oldrs of at least 15% of the combined votig power may request a special meeting Shareholder prop: re simple majority vote re equity retention policy re av. Resolution to rat comp of named exe officers Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker JP Morgan Chase 5/18/2010 JPM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Appment of ind reg pub a/c firm 3. Advisory vote on exe comp shareholder prop: political non-partisanship speial shareowner meetings collateral in OTC deriatives trading shareholder action by consent independent hirman pay disparity share retention Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Macy's Incorp. 5/14/2010 M Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat KPMG 3. Approval f the co. cert. of inc. Shareholer prop: re majority voting in director election Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Community Health Systems 5/18/2010 CYH Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Deloitte & Touche 3. Prop cert of inc to declassify the BOD and for the annual election of Director Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Dominion Resources 5/18/2010 D Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat ind auditors 3. Amendment to articles inc. to voting provisions 4. Amendment to bylaws related to voting provisions 5. Amendment to arti. Related to setting the size of the board 6. Amendment to art. Related to remova of a director for cause 7. Amendment to art clarifying certain sharehlder meeting provisions Shareholder prop: 20% renewable elctricity energy generation by 2022 reject plans to construct North Anna 3 Adv vote on exe. Comp Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Valero Energy 4/29/2010 VLO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat KPMG 3. Re-approve the 2005 omnibus stk inc. plan 4. Vote on an advisory reold to rat 2009 comp of exes. Shareholder prop: "impact of Valero's operation on rainforest sustainablity disclosure of political contributions/trade associations stock retention by executives Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Morgan Stanley 5/18/2010 MS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat Deloitte & Touche 3. Approve comp of exe. 4. Amend 207 Equity inc. comp plan Shareholder prop: re special shareowner meetings re executive equty holdings requirement re independent chair re report on pay disparity re reoupment of mgmnt bonuses Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Merck & Corp. 5/25/2010 MRK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat ind reg pub a/c firm 3. Prop to adopt the 2010 incentive stk plan 4. Prop to adot the 2010 non-employee Directors stk opion plan. Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker UnitedHealth Group 5/24/2010 UNH Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Deloitte & Touche Shareholder prop: disclosure of lobbying expenses advisory vote on executive comp Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Lincoln National 5/27/2010 LNC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Young 3. Approve amended and restated articles of inc. to provide for election of directors by majority vote 4. Approve an advisor prop on comp of executives Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Qwest Communications 5/12/2010 Q Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat KPMG 3. Aprove amendment to employee stk purchase plan Shareholder prop: requesting Board adopt a policy limiting the circumstances under which perf shs granted to executives will vest and become payable. urging Board to adopt a policy that stkhldrs have the opportunity at each annual meeting to vote on an advisory resolution proposed by mgmnt to approve certain comp of our exe. re that our Board establish a policy of separating the roles of Chairman and CEO whenever possible. re that our Board amend our bylaws to allow 10% or greater stockholders to call special meetings of stkhldrs. Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Exxon Mobil Corp 5/26/2010 XOM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat ind auditors Shareholder props: special shareholder meetings incorporate in North Dakota adv vote on exe comp amendment of EEO policy policy on water wetlands restoration policy report on canadian oil sands report on natural gas production report on energy tech Greenhouse gas emissions goals planning assuptions Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Chevron Corporation 5/26/2010 CVX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat ind reg pub a/c firm 3. Reduce the percentage of shockholdings required for stockholder to call for special meetings Shareholder prop: appmtn of ind director w/enviornmental expertise holding equity based comp through retirement disclosure of payments to host governments guidelines for country selection financial risks from climate change human rights committee Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Ingersoll-Rand 6/3/2010 P92 135 010 IR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Appro of an adv. Prop re to the co executive pay for performance comp policies 4. Appt. of ind. Auditors Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Morgan Stanley 5/18/2010 MS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat Deloitte & Touche 3. Approve comp of exe. Shareholder prop: special shareowner meetings executive equity holdings requirement independent chair report on pay disparity recoupment of management bonuses Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Devon Energy 6/9/2010 DVN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat appt. of auditors for 2010 Shareholder prop: Adopt simple majority vote Other matters. Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker The Home Depot 5/20/2010 HD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat KPMG 3. Prop.to approve material terms of Performance Shareholder prop: cumulative voting executive officer comp special shareholder meetins action by written consent ind. Chairman of th eboard employment diversity report reincorporation in North Dakota Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Comcast Corp. 5/20/2010 CMCSA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat of ind auditors 3. Approval of 2006 cash bonus plan shareholder prop: cumulative voting in the election of directors a succession planning policy and issue annual reports requie that the COB not be current or former exe officer. Hennessy Select Large Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Freeport-McMoran Cooper 6/9/2010 CMCSA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat Ernst & Youngs 3. Adoption of the amended and restated 2006 stk incentive plan Shareholder prop: re selection f a candiate w/environmental experise to be recommended for election to the bompanys BOD re the adoption of a policy re senior executives to retain shs acquired throu equity compensation prgrams until two years following termination of their employment. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Hennessy Funds Trust By (Signature and Title)* /s/ Neil J. Hennessy Neil J. Hennessy Chief Executive Officer DateJuly 14, 2010
